DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "in shape" in the line 8 of the claim’s last paragraph.  There is insufficient antecedent basis for this limitation in the claim as this limitation lacks clarity as to what the shape complements.  For purposes of compact prosecution, the Examiner will interpret “shape” the configuration of a generic tooth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dall’omo et al., US 7,654,386 B2 (Dall), and further in view of Lakhotia et al., US 2017/0217686A1 (Lakhotia).


Regarding Claim 9:
Dall discloses, a wrapping machine (FIG.1, #1, Col. 2, line 55) comprising: 
- a feed path (FIG. 1, #12, Col. 2, line 62) of products (FIG. 1, #3, Col. 2, line 57) to be wrapped in a wrapping sheet (FIG. 1, #24, Col. 3, line 24); 
- along the feed path (#12), an insertion station (FIG. 1, #13, Col. 3, line 10) of products (#3) to be wrapped in the wrapping sheet (#24) and folding members (FIG. 1, Col. 1, lines 21-24, describe machine that performs folding hereinafter designated FM) of the wrapping sheet (#24); 
- a conveyor device (FIG. 1, #7, Col. 2, line 65), which receives the products (#3) in the insertion station (#13) and causes feed of the products (#3) through the folding members (FM); 
wherein the conveyor device (#7) comprises a system (FIG. 1, Col. 4, lines 28 – 31)  of endless flexible members (FIG. 1, #8, Col. 2, line 65) 
and a plurality of carriages (FIG. 1, # 11 must mounted on a bracket that contains a connection element so as to be affixed to #8 and the drive belt, hereinafter referred to as “bracket”) constrained to the flexible members (#8) and provided with prongs (FIG. 1, #11, Col. 3, line 2); wherein pairs of consecutive and adjacent carriages (bracket) define with their respective prongs (#11) compartments (FIG. 1, #21, Col. 3, line 6) for accommodating products (#3) to be wrapped; and wherein the system  of endless flexible members (#8) defines a closed trajectory (FIG. 1, Col. 1, lines 29-31) along which said carriages (bracket) move; wherein the flexible members (#8),
Dall does not disclose, comprise toothed belts guided around toothed wheels, and wherein each toothed belt comprises a first series of internal teeth, co-acting with the toothed wheels, and a second series of external teeth, co-acting with connection elements of the carriages to connect said carriages to said flexible member; and wherein the connection elements comprise toothed profiles complementary in shape to the external teeth of the toothed belts to provide a shape coupling with the external teeth of respective toothed belts.
(FIG. 2, # 6, para [0015]) guided around toothed wheels (FIG. 1, para [0011] and Claim 2), and wherein each toothed belt (#6) comprises a first series of internal teeth (FIG. 2, #6b), co-acting with the toothed wheels (Claim 2), and a second series of external teeth (FIG. 2, #6a), co-acting with connection elements of the carriages to connect said carriages to said flexible member (FIG. 2, #6a, para [0015]) ; and wherein the connection elements comprise toothed profiles (FIGs. 2, and 5, #10)  complementary in shape (FIG. 2, #9) to the external teeth of the toothed belts (#6a) to provide a shape (#9) coupling with the external teeth (#6a) of respective toothed belts (#6).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lakhotia at the effective filling date of the invention to modify the flexible members, #8, and pulleys #9 and # 10 as taught by Dall to include the toothed belt (#6) and the driving element (Claim 2) as taught by Lakhotia; because Lakhotia teaches this structures, so as to move the belt (6) and the plurality of flexible elements (FIG. 2, #3, para[0014]), is known in the art and beneficial by improving the speed of the machine, thereby providing the motivation, to modify the flexible element in Dall with a toothed belt as taught by Lakhotia (6) and also to modify the pulley in Dall with the toothed wheel as taught by Lakhotia (Claim 2).

Regarding Claim 10:
As combined, Dall/Lakhotia disclose the invention as previously claimed. Dall further discloses, wherein the carriages (claim 9) which extends along the closed trajectory (FIG. 1, Col. 1, lines 29-31) defined by the flexible members (#8); and wherein the carriages (claim 9).
Dall does not disclose, further comprising a guide system that include engagement elements.
However, Lakhotia teaches, further comprising a guide system (FIG. 2, #3, page 3, lines 25-27) that include engagement elements (FIG. 2, #11, page 4, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lakhotia at the effective filling date of the invention to modify the (bracket) as taught by Dall to include FIG. 2, #3, page 3, lines 25-27 and FIG. 2, #11, page 4, lines 15-19, respectively); because Lakhotia teaches these structures, in that the guide system has the required wheels, are known in the art and beneficial, thereby providing the motivation, to modify the bracket in Dall with the flexible element and the wheel as taught by Lakhotia (FIG. 2, #3, page 3, lines 25-27 and FIG. 2, #11, page 4, lines 15-19, respectively).

Regarding Claim 11:
As combined, Dall/Lakhotia disclose the invention as previously claimed. As discussed, Dall discloses, the system of flexible members (claim 9), and the carriage (claim 9).  
Dall does not disclose, the guide system comprising two opposite channels, one positioned on each side of the system of flexible members, and wherein each carriage comprises said engagement elements engaged with the two opposite channels.
However, Lakhotia teaches, the guide system (#3) comprising two opposite channels (FIG. 7, #24, page 7, lines 2-5), one positioned on each side (#24) of the system of flexible members, and wherein each carriage comprises engagement member (#11) the two opposite channels (#24).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lakhotia at the effective filling date of the invention to modify the system of flexible members (claim 9) and the carriage (claim 9) as taught by Dall to include the guide system (#3) and the two opposite channels (#24) as taught by Lakhotia (#3 and (FIG. 7, #24, page 7, lines 2-5, respectively); because Lakhotia teaches these structures, which enable the use of the flexible element with the support-wheel rail that provides greater stability, are known in the art and beneficial, thereby providing the motivation, to modify the system of flexible members (claim 9) and the carriage (claim 9) as taught by Dall to include the guide system (#3) and the two opposite channels (#24 and this structure can be doubled so as to incorporated and thereby utilize two opposite channels) as taught by Lakhotia (#3 and (FIG. 7, #24, page 7, lines 2-5, respectively).



Regarding Claim 12:
As combined, Dall/Lakhotia disclose the invention as previously claimed.  As discussed, Dall discloses, for each carriage (claim 9) and Lakhotia further teaches, wherein the engagement elements (#11) comprise, for each carriage, at least one roller (#11) for each channel (#24) of the guide system (#3).

Regarding Claim 13:
As combined, Dall/Lakhotia disclose the invention as previously claimed.  As discussed, Dall discloses, of carriages (claim 9) and Lakhotia further teaches, wherein each channel (#24) of the guide system (#3) comprises an opening for extraction and insertion (FIG. 5, page 2, lines 18-19) of carriages.

Regarding Claim 14:
As combined, Dall/Lakhotia disclose the invention as previously claimed.  As discussed, Dall discloses, the closed trajectory (FIG. 1, Col. 1, lines 29-31), and Lakhotia further teaches, wherein said toothed belts (#6) are provided with opposing members (6a-b) that prevent the toothed belts (#6) from bending toward an inside (para [0020]) of the closed trajectory (FIG. 1).

Regarding Claim 15:
As combined, Dall/Lakhotia disclose the invention as previously claimed.  As discussed, Dall discloses, wherein the system of flexible members (#8) of the conveyor device (#7) which extend along the closed trajectory; (FIG. 1, Col. 1, lines 29-31); wherein a first series of carriages (claim 9), and a second series of carriages (claim 9); and wherein the carriages (claim 9) of the first series and the carriages (claim 9)  of the second series are arranged alternated with each other along the closed trajectory (FIG. 1, Col. 1, lines 29-31), so that each compartment (#21) for accommodating the products (#3) to be wrapped is defined by a carriage (claim 9) of the first series and by a carriage (claim 9) of the second series.  As combined, Dall/Lakhotia further teaches, a first pair of toothed belts (#6) and a second pair of toothed belts (#6), constrained to the second pair of toothed belts (#6).

Regarding Claim 16:
As combined, Dall/Lakhotia disclose the invention as previously claimed. As discussed, Dall discloses, wherein the first pair of toothed belts and the second pair of toothed belts are adjustable to modify mutual distance (Col. 2, lines 7-9) between pairs of carriages (claim 9) that form each compartment (FIG. 1, #21, Col. 3, lines 4-8), and to modify size of the compartment (#21) in a direction of the feed path (#12).



Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 02 Aug 2021, with respect to the drawings and specifications have been fully considered and are persuasive.  The objection of the drawing and specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot because the new ground of rejection based on the amended independent claim necessitated the utilization of a different prior art. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Gentili et al. US 6,067,780, Cassoli et al. US 6,308,497, and Gamberini US 6,799,410 B2  cited for folding member, carriage wheels, lifting station, control system, and prongs. Montagnani et al. US-20170028666-A1 cited for manipulator. Langanki et al. US 8,905,226 B2 cited for the guide system and opposite channels. Focke US 6,688,077 B1, and Fargo et al. US 6,540,060 B1 cited for toothed belt and wheels.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        12 August 2021

/DARIUSH SEIF/Primary Examiner, Art Unit 3731